Citation Nr: 1103035	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision, by the Wichita, 
Kansas, Regional Office (RO), which denied the Veteran's attempt 
to reopen a claim of entitlement to service connection for PTSD.  

In June 2009, the Board remanded the case to the RO for further 
evidentiary development.  Supplemental statements of the case 
(SSOCs) were issued in June 2010.  

(By the decision below, the claim of service connection is 
reopened.  The underlying issue of entitlement to service 
connection for PTSD is addressed in the remand that follows the 
decision.)  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO reopened a claim of 
service connection for PTSD, but denied it on the merits; the 
Veteran filed a notice of disagreement (NOD) but did not timely 
perfect an appeal.  

2.  The evidence associated with the record since the March 2003 
rating decision includes evidence which is not cumulative or 
redundant of the evidence previously of record.  Based upon the 
reason for the prior denial, the evidence is relevant and 
probative.  


CONCLUSION OF LAW

Evidence received since a March 2003 final rating decision is new 
and material; therefore, the Veteran's claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant fails to timely appeal an RO decision denying his 
or her claim for benefits, that decision becomes final and can no 
longer be challenged except on the basis of clear and 
unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 
55 (2006) (except as provided by law, when a case or issue has 
been decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, and 
no further review is afforded.).  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

Under pertinent regulations, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran served on active duty from September 1967 to December 
1968; the records indicate that he served in Vietnam in 1968, and 
he participated in the Tet Counteroffensive.  The Veteran's DD 
Form 214 indicates that his military occupational specialty was 
as a field communications crewman; he was awarded the National 
Defense Service Medal, the Vietnam Service Medal w/4 BSS, the 
Vietnam Gallantry Cross w/ palm, and the Vietnam Campaign Medal 
w/1960 device.  

At the time of his enlistment examination in September 1967, the 
Veteran reported a history of depression and loss of memory; a 
clinical psychiatric evaluation was normal.  While the Veteran 
was serving a 6-month sentence in the USARV stockade, in 
September 1968, he was referred by command for a psychiatric 
evaluation in connection with administrative board proceedings.  
Following a mental status examination, the psychiatrist reported 
a diagnosis of passive dependency (personality), passive 
aggressive, manifested by disregard for authority and persistence 
in doing what he wants; moderate stress due to Vietnam duty.  It 
was determined that this condition existed prior to service.  It 
was recommended that the Veteran be administratively discharged 
from service.  

The Veteran's initial claim for service connection for a mental 
disorder was received in July 1978.  Submitted in support of the 
claim was a VA progress note dated in May 1970, at which time the 
Veteran reported having been nervous since he was discharged from 
military service.  The Veteran indicated that, ever since his 
discharge from service in Vietnam, he experienced nervousness, 
especially around people.  The impression was depressive 
neurosis.  

Medical evidence of record dated from the 1970s through the 
1990s, including VA as well as private treatment reports, show 
that the Veteran received clinical attention and treatment for 
symptoms of a psychiatric disorder, variously diagnosed as manic-
depressive disorder and paranoid schizophrenia.  

In August 1996, the Board denied service connection for PTSD.  
That decision was based on a finding that PTSD had not been 
medically demonstrated.  

Received in October 2002 was an application for compensation 
benefits (VA Form 21-526), wherein the Veteran sought to reopen 
his claim of service connection for PTSD.  Submitted in support 
of the claim was a VA progress note that reflects that the 
Veteran was seen in March 2002 for evaluation of combat-related 
PTSD.  The Veteran stated that the war in Afghanistan had brought 
him back to Vietnam.  The Veteran indicated that he dreams of 
Vietnam every so often, and he wakes up sweating.  The Veteran 
reported nightmares, hallucinations, sleep disturbance, 
exaggerated startled response and difficulty concentrating.  The 
Veteran indicated that he was assigned to special military police 
duty in Vietnam; he did mostly company details.  The Veteran 
reported being placed in the stockade; he noted that he did not 
get along with his company commander and threatened to kill him.  
The Veteran also reported witnessing explosions due to mortar 
attacks that occurred only hundreds of yards away from him.  
Following a mental status examination, the impression was PTSD, 
with minimal symptoms.  

Also submitted in support of the Veterans' claim were VA progress 
notes dated from September 2001 through December 2002.  These 
records show diagnoses of PTSD in September 2001, October 2001, 
January 2002, March 2002 and May 2002.  

The Veteran was interviewed by a clinical social worker in 
December 2002.  At that time, the Veteran indicated that he 
received friendly or hostile incoming fire from small arms, 
artillery, rockets, mortars and bombs.  He reported being 
involved in hand-to-hand combat in Vietnam.  The Veteran further 
indicated that he saw American soldiers, Vietnamese, VC/NVA 
killed; and he observed atrocities, such as torturing prisoners, 
mutilating enemy bodies, and harming of citizens.  Significant 
traumatic stressors were reported as sustained life threatening 
in a war zone, witnessed traumatic deaths, and observed 
atrocities.  The pertinent diagnoses were schizophrenia, paranoid 
type, and PTSD with minimal symptoms.  

By a rating action in March 2003, the RO reopened the claim for 
service connection for PTSD, but denied the claim on the merits.  
It was determined that, while the current treatment records 
showed diagnoses of PTSD, they did not specifically link the PTSD 
to military service.  A notice of disagreement to that 
determination was received in March 2003, and a statement of the 
case was issued in September 2004; however, no substantive appeal 
was received from the Veteran.  Therefore, that determination 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.302, 20.1103 (2010).  

In a statement dated in September 2005, the Veteran indicated 
that he wished to reopen his claim of entitlement to service 
connection for PTSD.  Submitted in support of the claim was a VA 
progress note dated in September 2005, indicating that the 
Veteran has been followed by a psychiatrist for a number of years 
and has been treated for chronic paranoid schizophrenia and PTSD.  
The psychiatrist noted that the Veteran started seeing a 
psychiatrist in service, and he has been hospitalized eight times 
since 1993 for psychotic reasons.  The psychiatrist noted that 
the Veteran was seeking service connection, and psychiatrically, 
that would be appropriate for the above diagnoses.  

In a statement dated in April 2006, the Veteran described several 
incidents that occurred during his period of active duty in 
Vietnam.  The Veteran reported being involved in a fight during 
which a security person, C. C., was injured; he reportedly 
carried the soldier to DaNang, to the 25th evacuation medical 
center.  He was credited for saving the soldier's life.  The 
Veteran also reported another incident when he witnessed the 
shooting of another soldier; he stated that he was subsequently 
held in the stockade as a witness to the above incident.  The 
Veteran indicated that, during his confinement, a riot broke out 
and the compound was pretty much burned to the ground; he 
witnessed a lot of death.  

Of record is a medical statement from S. R. with the VA Eastern 
Kansas Healthcare System, dated in March 2008.  Dr. S. R. stated 
that, upon review of the Veteran's past and current psychiatric 
treatment, his behavior while in service, lay statements, and 
military treatment records, the Veteran has the diagnoses of 
PTSD, chronic paranoid schizophrenia, and schizoaffective 
disorder, bipolar type.  Dr. S. R. stated that it was at least as 
likely as not that the symptoms noted in service were consistent 
with the Veteran's current psychiatric disorders.  He noted that 
the Veteran was under a great deal of stress in the military, 
which more than likely caused the onset of his illness.  Dr. S. 
R. further noted that the Veteran continued to exhibit behaviors 
that were noticed and written about on his exit physical from the 
military.  Dr. S. R. observed that nothing was noticed on the 
Veteran's entrance examination and prior affidavits reported 
nothing unusual.  However, due to his being in Vietnam at such an 
early age with the high stress relative to the extreme 
circumstances of being in war, this would exacerbate the symptoms 
then and the ones now that continue to plague him.  

Received in June 2009 were records from Social Security 
Administration, which show that the Veteran began receiving 
disability benefits in 1987; he was found to be disabled due to 
chronic paranoid schizophrenia.  

The Veteran was afforded a VA compensation examination in October 
2009.  The Veteran stated that he started hearing voices while he 
was in Vietnam.  It was noted that the Veteran was put in 
solitary confinement.  He was seen by a psychiatrist during the 
6-month period and was diagnosed with manic depressive disorder.  
Following his mental status examination, the Veteran was 
diagnosed with chronic paranoid schizophrenia.  

VA progress notes dated from April 2010 to August 2010 show that 
the Veteran continues to receive clinical attention and treatment 
for psychiatric disability, variously diagnosed as paranoid 
schizoaffective disorder and PTSD.  

The March 2003 RO decision which reopened the previously denied 
claim of service connection for PTSD, but denied the claim of 
entitlement to service connection for PTSD on the merits is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  As explained above, the Veteran's claim of entitlement 
to service connection PTSD may only be reopened if new and 
material evidence is received.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010); see also See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The RO's denial in March 2003 was predicated on the absence of 
medical nexus evidence, element (3) of 38 C.F.R. § 3.304(f).  To 
warrant reopening the claim, there must be new and material 
evidence as to this element.  See 38 U.S.C.A. § 5108 (West 2002).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted evidence [i.e., after March 
2003] bears directly and substantially upon the specific matters 
under consideration.  See 38 C.F.R. § 3.156 (2010).  

In reviewing the evidence added to the claims folder since the 
March 2003 denial, the Board finds that additional evidence has 
been submitted which is sufficient to reopen the Veteran's claim.  
Specifically, the Veteran has submitted a progress note from the 
psychiatric clinic at Leavenworth, dated in September 2005, 
wherein the treating physician noted that the Veteran had been 
treated for psychiatric disorders, including PTSD.  She further 
noted that the Veteran started seeing a psychiatrist in service; 
and, psychiatrically, it would be appropriate for the Veteran to 
be service connected for his diagnoses, which included PTSD.  The 
Veteran also submitted a medical statement from a Dr. S. R., 
dated in March 2008, who also opined that it was at least as 
likely as not that the symptoms noted in service were consistent 
with the Veteran's current psychiatric disability; the doctor 
stated that the Veteran has the diagnoses of PTSD, chronic 
paranoid schizophrenia, and schizoaffective disorder, bipolar 
type.  These statements clearly suggest a medical nexus between 
the Veteran's PTSD and the symptoms reported during military 
service.  

In light of the foregoing, the Board finds that the evidence 
associated with the claims folder subsequent to the March 2003 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for PTSD.  The additional evidence suggests the 
Veteran has a psychiatric disability, namely PTSD, that is 
related to a stressful event he suffered while on active duty.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability).  
Accordingly, new and material evidence has been received pursuant 
to 38 C.F.R. § 3.156(a).  The Veteran's claim of entitlement to 
service connection for PTSD is therefore reopened.  Kent v. 
Nicholson; 38 C.F.R. § 3.156(a).  


ORDER

The Veteran's claim of service connection for PTSD is reopened; 
to this limited extent, the appeal is granted.  




REMAND

Pursuant to the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify the Veteran and his representative of any 
information and evidence necessary to substantiate his claims for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)).  Furthermore, VA has a duty to assist the Veteran in 
obtaining evidence necessary to substantiate the claim, although 
the ultimate responsibility for furnishing evidence rests with 
the Veteran.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c) (2010).  

Having determined that the Veteran's claim of entitlement to 
service connection for PTSD is reopened, VA has a duty to assist 
the Veteran in the development of evidence pertinent to his claim 
under 38 U.S.C.A. § 5107(b).  

A grant of service connection for PTSD previously required 
medical evidence establishing a diagnosis of the condition, and 
credible supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 
10 Vet. App 128 (1997).  However, 38 C.F.R. § 3.304(f) has 
recently been amended by the Secretary of Veterans Affairs, by 
the addition of the following:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and 
that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.  

75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the 
regulation is effective, in pertinent part, for all claims 
pending at the Board on July 13, 2010.  

In this regard, the Board notes the Veteran served on active duty 
from September 1967 to December 1968; the records indicate that 
he served in Vietnam in 1968, and he participated in the Tet 
Counteroffensive.  The Veteran's DD Form 214 indicates that his 
military occupational specialty was as a field communications 
crewman; he was awarded the National Defense Service Medal, the 
Vietnam Service Medal w/4 BSS, the Vietnam Gallantry Cross w/ 
palm, and the Vietnam Campaign Medal w/1960 device.  

In essence, the Board concludes that the Veteran's MOS and 
associated history are consistent with his claims as to the 
actual circumstances of his service, as contemplated under 38 
C.F. R. § 3.304.  The Veteran indicated that he recalled landing 
in Vietnam and they all panicked in fear for their lives when 
they were told that the Viet Cong were attacking people on the 
ground.  The Veteran stated that he was with another soldier 
during a period of "red alert" when that soldier shot a 
Vietnamese woman in the private area; he was then held in the 
stockade while awaiting the trial of that soldier.  The Veteran 
reported being afraid for his life when a riot broke out at the 
stockade; he recalled several individuals being beaten to death 
during the riot.  The Veteran also reported being involved in 
hand to hand combat with another individual.  In essence, the 
Veteran has described being a part of stressful situations.  

The treatment reports reflect that the Veteran has been diagnosed 
with several psychiatric disabilities, including PTSD.  The Board 
also notes that, in addition to his general fear of enemy action, 
the Veteran has asserted that he was aware of some of the 
stressful incidents noted in the records.  There remains a 
question of whether this fear is adequate to support a diagnosis 
of PTSD and whether the Veteran's symptoms are related to the 
claimed stressor.  

Based on the above, it is unclear if the Veteran has PTSD based 
on the stressors cited above.  Therefore, on remand, the RO will 
be requested to obtain a medical opinion that addresses all 
outstanding questions in this case.  In this regard, the Board 
notes that, while the Veteran has been afforded a psychiatric 
examination, the examiner failed to address the question of the 
existence and etiology of PTSD.  Thus, a VA examination and 
medical opinion are needed, as there is evidence of a current 
disability, evidence suggestive of stressful events in service, 
lay evidence of continuing stress and anxiety following service, 
which indicates that the Veteran's PTSD may be related to his 
military service, and insufficient medical evidence on which to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

To ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine whether the Veteran has PTSD 
related to military service.  The entire 
claims file and a copy of this remand must 
be made available to the examiner prior to 
the examination.  Psychological testing 
should be conducted with a view toward 
determining whether the Veteran in fact has 
PTSD.  After reviewing the file and 
examining the Veteran, the examiner should 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If PTSD is diagnosed, the 
stressor(s) to which the diagnosis is 
attributed should be identified.  The 
examiner should specifically indicate 
whether the Veteran's stressor involved 
fear of hostile military or terrorist 
activity that is sufficient to support a 
diagnosis of PTSD.  The examination report 
should include a complete rationale for all 
opinions expressed.  

2.  The AOJ must ensure that all requested 
actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim of service 
connection for PTSD.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case should 
be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this remand, the Board does not 
intimate any opinion, either favorable or unfavorable, at this 
time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


